PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_00_FR.txt. 1937.
Le 28 juin.
Rôle général

n° 69.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ANNÉE JUDICIAIRE 1937

28 juin 1937.

AFFAIRE DES PRISES D'EAU
A LA MEUSE

Interprétation du Traité du 12 mai 1863 entre la Belgique et
les Pays-Bas sur le régime des prises d’eau à la Meuse: ce traité
n'a pas créé, au profit de l’un des contracianis, un droit de contrôle
que l'autre ne pourrait exercer.

L'obligation de puiser l'eau exclusivement à la rigole d’alimenta-
tion de Maestricht s'impose aux deux contractants ; l'usage normal
par eux @écluses n'est pas incompatible avec le iraité, à condition
qu'aucune atteinte ne soit poriée au régime institué par le traité;
sous la même condition, droit pour chacune des Parties de modifier
et d'agrandir les canaux soumis au traité, s'il s'agit de canaux
situés sur son territoire et qui n'en sortent pas.

Les Pays-Bas étaient en droit de modifier, sans l'agrément de la
Belgique, la hauteur d'eau dans la Meuse à Maestricht, du moment
qu'aucune atteinte n'était portée au régime institué par le traité.

Le canal Juliana ne peut être considéré et traité comme un canal

en aval de Maestricht, au sens du traité.

ARRÊT

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-Prési-

dent; le comte RosTworowski, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, NEGULESCO, :
Jhr. van Eysinca, MM. NAGAOKA, CHENG, HUDSON,
DE VISSCHER, juges.
5 A/B 70. — EAUX DE LA MEUSE

Dans l'affaire concernant les prises d’eau à la Meuse,

entre

le Gouvernement du Royaume des Pays-Bas, représenté par
M. B. M. Telders, comme agent,

et

le Gouvernement du Royaume de Belgique, représenté par
M. de Ruelle, comme agent,

La Cour,
ainsi composée,

rend l’arrêt suivant :

Par requête introductive d’instance, déposée et enregistrée
au Greffe de la Cour le ret août 1036, conformément à
l’article 40 du Statut et à l’article 32 du Règlement de la
Cour, le Gouvernement du Royaume des Pays-Bas a introduit
devant la Cour une instance concernant les prises d’eau à
la Meuse. Afin d'établir la compétence de la Cour, le requé-
‘rant a invoqué les déclarations faites par les Pays-Bas et par
‘la Belgique reconnaissant comme obligatoire la juridiction de
la Cour conformément à l’article 36, alinéa 2, du Statut de la
Cour.

Aux termes de la requête, l’objet du différend est la ques-
tion de savoir si, d’une part, l'exécution, par la Belgique, de
divers ouvrages se rattachant à la construction du canal Albert,
et d'autre part la manière dont, sans le consentement des
Pays-Bas, la Belgique assurerait à Vheure actuelle et semble-
rait vouloir assurer dans l'avenir l'alimentation en eau des
canaux existants ou à construire dans le nord de son terri-
toire, sont compatibles avec les droits découlant pour les Pays-
Bas du Traité signé à La Haye le 12 mai 1863 et portant
règlement du régime des prises d’eau à la Meuse.

Après un exposé succinct des faits et des motifs par lesquels
la demande est prétendue justifiée, la requête demandait à la
Cour de:

« I. Dire et juger que

a) la construction, par la Belgique, de travaux rendant possible
l'alimentation d’un canal situé en aval de Maestricht par de l’eau
puisée à la Meuse ailleurs qu’en cette ville, est contraire au
Traité du 12 mai 1863;

b) l'alimentation de la section belge du Zuid-Willemsvaart,
du canal de la Campine, de l’embranchement de ce canal vers
Hasselt et de celui vers le camp de Beverloo, ainsi que du canal
6 A/B 70. -— EAUX DE LA MEUSE

x

de Turnhout par l’écluse de Neerhaeren avec de l’eau prise à
la Meuse ailleurs qu’à Maestricht, est contraire audit traité;

c) l'alimentation projetée par la Belgique d’une section du
canal de Hasselt par de l’eau prise à la Meuse ailleurs qu’à
Maestricht, sera contraire audit traité ;

d) l’alimentation projetée par la Belgique de la section du
canal reliant le Zuid-Willemsvaart et l’Éscaut entre Herenthals
(Viersel) et Anvers, par de l’eau prise à la Meuse ailleurs qu’à
Maestricht, sera contraire audit traité.

II. Condamner la Belgique

a) à faire cesser tous travaux visés sous I a) et à remettre en
état conforme au Traité de 1863 tout ce qui a été construit en
violation dudit traité :

b) à faire cesser les alimentations jugées contraires audit traité
et à n’en point effectuer de nouvelles. »

A la date du rer août 1936, la requête du Gouvernement
néerlandais a été notifiée au Gouvernement belge; le 7 août,
elle a fait l’objet des communications visées aux articles 40
du Statut et 34 du Règlement.

La Cour ne comptant sur le siège, au début de l'instance,
aucun juge de nationalité belge, le Gouvernement belge s’est
prévalu de son droit, aux termes de l’article 31 du Statut, et
a désigné à ce titre le professeur Ch. De Visscher. Ultérieure-
ment, ce juge a été, le 27 mai 1937, élu, par l’Assemblée et
le Conseil de la Société des Nations, comme membre de la Cour.

Par ordonnance du 6 août 1936, le Président en fonctions — la
Cour ne siégeant pas — a fixé les délais pour la présentation
des Mémoire, Contre-Mémoire, Réplique et Duplique. Les pièces
de la procédure écrite ont été dûment déposées dans les délais
ainsi fixés, dont le dernier, afférent au dépôt de la Duplique,
expirait le 12 avril 1937; en conséquence, c’est à cette date
que l'affaire s'est trouvée en état.

Dans son Mémoire, le Gouvernement néerlandais a répété les
conclusions déjà formulées dans la requête. .

Dans son Contre-Mémoire, le Gouvernement belge a formulé
les conclusions suivantes :

« Plaise à la Cour,
Déclarer non fondées les conclusions de la Partie demanderesse,

Juger et dire pour droit:

1° Que la simple possibilité d'utilisation à des fins qui seraient
contraires au Traité du 12 mai 1863 sur le régime des prises
d’eau à la Meuse n’est pas suffisante pour faire condamner des
travaux et en obtenir la démolition, la mauvaise foi ne se
présumant pas;
7 A/B 70. — EAUX DE LA MEUSE

2° Que l'alimentation du Zuid-Willemsvaart ainsi que du
canal de jonction de la Meuse à l’Escaut et de ses embranche-
ments n’est pas devenue contraire au susdit traité par le fait
qu'à l’eau de Meuse amenée par la prise d’eau de Maestricht
viendrait se mêler l’eau d’éclusage provenant de la manœuvre,
opérée sans fraude pour le passage des bateaux, de l’écluse de
Neerhaeren, laquelle ne peut être traitée plus défavorablement
que l’écluse du Bosscheveld ;

3° Que ne constituera pas une infraction aux engagements
résultant pour la Belgique du traité susvisé la circonstance que,
après la mise en exploitation du canal Albert, de l’eau prélevée
à la Meuse près de Liége s’écoulera, entre Hasselt et l’écluse IV,
par la section de ce canal se confondant avec une section de
l’embranchement vers Hasselt du canal de jonction de la Meuse
à l’Escaut ;

4° Que pareillement ne pourra être considéré comme en oppo-
sition avec les mêmes engagements de la Belgique, l’apport d'eau
de même provenance dans la section du canal Albert se confon-
dant avec le canal de jonction de la Meuse à l’Escaut entre Pulle
et Anvers ;

Plaise d’autre part à la Cour, statuant reconventionnellement,
conformément à l’article 63 de son Règlement,

Juger et dire pour droit :

1° Que le barrage de Borgharen a été établi en violation des
prescriptions du même traité dont le Gouvernement des Pays-
Bas reproche au Gouvernement belge de n'avoir pas respecté
certaines prescriptions ; qu’en effet, l’état des lieux à Maestricht,
tel que l’avait prévu le Traité de 1863, a été modifié par décision
unilatérale du Gouvernement néerlandais ; que cette modification
a rendu impossible l'application régulière du traité, le niveau
de la Meuse ayant été relevé par le barrage de Borgharen et
Véchelle-repére qui avait été placée en exécution du traité pour
permettre de régler les prises d’eau suivant le niveau du fleuve
ayant été noyée ;

2° Que le canal Juliana, étant un canal à l’aval de Maestricht,
au sens de l’article premier du traité, est soumis, quant à
l'alimentation, aux mêmes prescriptions que les canaux de la
rive gauche de la Meuse à l’aval de Maestricht ;

3° Réserver les droits qui découlent pour la Belgique des
violations commises. »

Dans sa Réplique, le Gouvernement néerlandais a conclu à ce
qu’il plaise à la Cour: |

« I. Rejetant toute conclusion contraire,
Statuer conformément aux conclusions formulées par le
Gouvernement des Pays-Bas dans son Mémoire, transmis à
la Cour le 31 octobre 1936.

II. Déclarer non fondées les conclusions de la demande recon-
ventionnelle présentée par la Belgique.
8 A/B 70. — EAUX DE LA MEUSE

III Juger et dire pour droit,

I. Que l'établissement et le fonctionnement du barrage de
Borgharen n’est pas en opposition au Traité du 12 mai 1863
susvisé et qu'aucun droit ou intérêt de la Belgique ne s’en
trouve lésé ;

2. Que le canal Juliana n’est pas soumis, quant 4 son ali-
mentation, aux mémes prescriptions que le Zaid-Willemsvaart
et les autres canaux situés sur la rive gauche de la Meuse à
Vaval de Maestricht ;

3. Qu’en tout cas l’alimentation du canal Juliana n’a pas
été et n’est pas contraire au Traité de 1863 et que la simple
possibilité qu’auraient les Pays-Bas d’utiliser certaines écluses
de ce canal d’une manière qui serait contraire audit traité,

x

ne constitue pas en elle-même une infraction à ce traité. »

Dans sa Duplique, le Gouvernement belge a conclu comme
il suit:

« Plaise a la Cour,

Rejetant toutes conclusions contraires,

Adjuger à la Partie défenderesse le bénéfice de ses conclusions
du 28 janvier 1937.

Subsidiairement,

Au cas où, sur certains points, la Cour ne pourrait admettre
les conclusions de la Partie défenderesse,

Dire tout au moins que la Partie demanderesse commet un
abus de droit en invoquant le Traité du 12 mai 1863 en faveur
de la protection d’intéréts nouveaux (canal Juliana et Meuse
canalisée) qui n'étaient pas envisagés lors de sa conclusion, alors
que les intérêts pour la sauvegarde desquels le susdit traité était
intervenu ne sont nullement menacés ;

Très subsidiairement,

Dire qu’en effectuant certains travaux d’art contrairement
aux prescriptions du traité, la Partie demanderesse a perdu le
droit d’invoquer celui-ci contre la Partie défenderesse ;

Plus subsidiairement,

Dire que les travaux du canal Albert, y compris le tronçon
Briegden-Neerhaeren, ne sont que la conséquence nécessaire de
ceux du canal Juliana. En construisant celui-ci, le Gouvernement
des Pays-Bas a fait naître volontairement la croyance en un
état de choses nouveau, c’est-à-dire l’abandon par lui de la
Meuse mitoyenne comme voie de transport ; il est mal fondé à
reprocher à la Partie défenderesse d’avoir agi en tenant compte
de ce changement ;

Plus subsidiairement encore,

Dire que le Traité de 1863 se trouve frappé de caducité par
le fait de la Partie demanderesse, à la suite de la construction
de travaux d’art qui sont venus modifier l’état de choses sur
lequel reposait le traité, et notamment par le relèvement du
niveau de la Meuse à Maestricht et la création d’une voie
9 A/B 70. — EAUX DE LA MEUSE

nouvelle, qui enlève à la Meuse mitoyenne son rôle de voie
navigable. »

Au cours des audiences publiques tenues les 4, 5, 7, 10, II,
12, 18, 20 et 21 mai 1937, la Cour a entendu :

pour les Pays-Bas: M. Telders, agent ;

et pour la Belgique : M. de Ruelle, agent, ainsi que Me Marcq,
conseil, et M. Delmer, conseil technique.

Les conclusions formulées dans les pièces de la procédure
écrite ont été intégralement maintenues de part et d’autre au
cours de la procédure orale. |

En annexe à la requête et aux pièces de la procédure écrite
et au cours de la procédure orale, de nombreux documents
justificatifs ont été déposés au nom de chacune des Parties 1.

Lors de l’audience. du 7 mai 1937, l'agent du Gouvernement
belge a suggéré à la Cour de procéder à une descente sur les
lieux afin de voir sur place l’ensemble des installations, canaux
et voies d’eau, auxquels a trait le présent litige. Cette sugges-
tion n’a pas rencontré d'opposition de la part de l'agent du
Gouvernement néerlandais, et la Cour a décidé, par une ordon-
nance datée du 13 mai 1937, d'y donner suite. Adoptant l’iti-
néraire proposé de commun accord par les agents des Parties,
elle s’est rendue sur les lieux les 13, 14 et 15 mai 1037. Elle a
entendu les explications qui lui ont été fournies par les repré-
sentants que les Parties avaient désignés à cet effet, et elle a
assisté à des démonstrations pratiques de la manœuvre des
écluses et installations connexes.

*
* *

x

Les points sur lesquels. la Cour est appelée à statuer dans
la présente affaire dépendent de l'interprétation et de l’appli-
cation du Traité conclu le 12 mai 18632 entre la Belgique
et les Pays-Bas et entré en vigueur le 14 juillet 1863. L'objet
de ce traité est défini, dans son préambule, comme étant « de
régler d’une manière stable et définitive le régime des prises
d’eau à la Meuse pour l'alimentation des canaux de navigation
et d'irrigation ».

Ce traité fut conclu parce que, pendant longtemps, les deux
pays n'avaient pu se mettre d’accord sur diverses questions
concernant l'utilisation des eaux de la Meuse.

La Meuse est un fleuve international. Elle prend sa source
en France, dans le département de la Haute-Marne, quitte le

1 Voir bordereau à l’annexe.
2 Voir texte de ce traité en annexe.

9
IO A/B 70. — EAUX DE LA MEUSE

territoire français près de Givet, traverse la Belgique, forme la
frontiére entre les Pays-Bas et la Belgique en aval de Lixhe
et entre en territoire néerlandais à quelques kilomètres en amont
de Maestricht. Entre Borgharen (quelques kilomètres à l’aval de
Maestricht) et Wessem-Maasbracht, la Meuse forme de nouveau
la frontière entre la Belgique et les Pays-Bas, puis, à l'aval de
Wessem-Maasbracht, les deux rives du fleuve se trouvent en
territoire néerlandais.

En amont de Venlo, aux Pays-Bas, le courant est rapide et,
dans l’ensemble, le fleuve est peu profond. La Meuse est alimentée
par la chute des pluies et non par de l’eau provenant des
glaciers: en conséquence, son débit varie considérablement.
_ Dans son état naturel, la Meuse en amont de Venlo n'offre pas

grand secours à la navigation. Bien qu’en général elle ait été
canalisée, la fonction la plus importante de la Meuse, au moins en
Belgique et aux Pays-Bas, est de servir de réservoir d’eau pour
les autres voies d’eau. A raison de la formation géologique des
terrains, les travaux de canalisation entre Liége et Venlo sont
difficiles et coûteux. D'autre part, les habitants des régions
traversées par la Meuse sont habitués à se servir des transports
par eau, et, là où des canaux ont été construits à cet effet, ces
canaux doivent, pour la plupart, être alimentés par de l’eau
puisée à la Meuse.

Au xvirme siècle et, de nouveau, durant l’époque napoléo-
nienne, on envisagea la construction d’un canal d’Anvers au
Rhin par Venlo. Bien qu’une courte section seulement de ce
canal ait été effectivement construite, les projets ultérieurs qui
furent mis en application se fondaient en partie sur les mêmes
plans.

Après la constitution, en 1815, du Royaume des Pays-Bas,
Guillaume Ie fit procéder à la construction d’un canal de
Maestricht à Bois-le-Duc. Ce canal, connu sous le nom de Zuid-
Willemsvaart, fut mis en exploitation vers 1826. L'eau desti-
née à l’alimenter était tirée de la Meuse à Maestricht, par une
prise d’eau connue comme écluse n° 20.

Au cours des circonstances troublées qui durèrent de 1830 à.
1839, les autorités militaires à Maestricht y interrompirent tem-
porairement l'alimentation du Zuid-Willemsvaart. Afin de se
procurer l’eau nécessaire au canal, les habitants créèrent une
nouvelle prise d’eau à Hocht. Après la séparation des Pays-
Bas et de la Belgique, le lieu où se trouvait la prise d’eau de
Hocht devint territoire belge.

En 1845, en vertu d’un traité conclu entre la Belgique et les Pays-
Bas, un nouveau canal fut construit de Liége à Maestricht.
Ce nouveau canal, qui prolonge en fait le Zuid-Willemsvaart
jusqu’à Liége, avait fait partie des projets primitifs du roi
Guillaume Ier. Il se relie au Zuid-Willemsvaart en un point situé à.

ro
II A/B 70. — EAUX DE LA MEUSE

l'intérieur des fortifications de Maestricht, près de l’écluse 20.

Après l’achévement du canal Liége-Maestricht, le Zuid-Wil-
lemsvaart fut alimenté par trois sources différentes: en premier
lieu, par l’eau qui provenait du canal Liége-Maestricht ; en
second lieu, par de l’eau puisée directement à la Meuse à l’écluse 20 ;
et, enfin, par de l’eau également puisée directement à la Meuse
par la prise d’eau de Hocht.

Au début, l'alimentation du Zuid-Willemsvaart ne semble
avoir soulevé aucune difficulté. Mais, par la suite, le Gouverne-
ment belge commença à établir une série de nouveaux canaux
partant de l'extrémité nord de la section belge du Zuid-Wil-
lemsvaart et se dirigeant vers l’ouest de façon à établir une
liaison avec l’Escaut et à fournir des voies de communication
à la région de la Campine. Cette série de canaux comprend le
canal de la Campine, celui de Turnhout, celui de Hasselt et le canal
du camp de Beverloo. ,

La Campine est une région de bruyéres, dont le sol est poreux,
et, à raison de cette dernière circonstance, il fallait de grandes
quantités d’eau pour assurer l’alimentation du canal de la Cam-
pine. Une grande partie de l’eau se perdait par infiltration.’

La nature sablonneuse et peu fertile du sol de la Campine
amena le Gouvernement belge à établir d'importants projets
d'irrigation. On estimait à l’époque que, si l’eau pouvait être
fournie à cette région, celle-ci pourrait être convertie en une
contrée agricole, fertile et prospère. Ces irrigations, qui provo-
quaient des inondations dans la région néerlandaise du Brabant,
constituèrent l’une des nombreuses causes du désaccord, entre
les deux pays, qui précéda la conclusion du Traité de 1863.

Lorsque les canaux de la Campine furent mis en exploitation
alors que les importants projets d'irrigation étaient encore consi-
dérés comme praticables, la Belgique désira obtenir de grandes
quantités d’eau. Les seules quantités disponibles étaient tirées
du Zuid-Willemsvaart et donc, en dernière analyse, de la Meuse.
Ni l’eau puisée par la prise de Hocht, ni celle qui venait de la
Meuse dans le Zuid-Willemsvaart par les éclusages, ne suffi-
saient à fournir les quantités que la Belgique chercha à prélever
à l'extrémité nord du canal. La Belgique se vit donc ame-
née à construire, à côté de l’écluse de Hochf, une dérivation
latérale permettant de tirer de l’eau du canal Liége-Maestricht
lui-même, indépendamment de l’utilisation de l’écluse pour les
besoins normaux de la navigation. En procédant ainsi, elle
recueillit une quantité d’eau suffisante, mais elle transforma une
partie du Zuid-Willemsvaart en une voie d’eau qui ressemblait
plutôt à une rivière au cours rapide qu’à un canal. La vitesse
du courant dans le canal rendait difficile la navigation, et, bien

II
12 _A/B 70. — EAUX DE LA MEUSE

que l’on s’efforçât de faire passer ces quantités d’eau supplé-
mentaires dans le canal durant la nuit lorsque les bateaux ne
circulaient point, un grave préjudice fut porté à l’utilisation du
canal aux fins de la navigation.

Durant quelque dix années, les experts des deux Gouverne-
ments recherchèrent la solution du problème, l’état de choses
qui s'était produit sur le Zuid-Willemsvaart étant également
nuisible au trafic de la batellerie des deux pays. Les travaux
de deux commissions mixtes, successivement, -s’avérérent sans
résultat, et un traité, négocié et signé en 1861, ne put être
ratifié parce qu’il fut rejeté par la Seconde Chambre néerlan-
daise. C’est en 1863 seulement que les deux pays furent en
mesure de conclure un traité acceptable pour les deux Parties.
Ce Traité, en date du 12 mai 1863, est encore en vigueur:
c’est lui que la Cour est appelée à appliquer dans la présente
affaire.

Pour aider à comprendre l’économie générale du Traité de
1803: il convient d’examiner rapidement l’accord non ratifié de
1861.

Le point de départ des deux traités était que la Belgique
devait obtenir, pour faire face à .ses besoins, une quantité
d’eau déterminée et que du côté des Pays-Bas cette quantité
d’eau ne serait pas telle qu’elle pit nuire aux intérêts néer-
landais. Aucune situation stable, en ce qui est de l’utilisation
des eaux de la Meuse, ne pouvait être créée avant que ces
besoins et intérêts aient été reconnus. Néanmoins, la fourni-
ture d’eau n'était pas le seul élément à prendre en considéra-
tion ; il y avait également les intérêts de la navigation sur les
canaux, notamment dans la section belge du Zuid-Willems-
vaart, voie d’eau qui présentait un intérêt commun pour les
deux Parties ; il y avait également les intérêts de la naviga-
bilité de la Meuse elle-même, dans le secteur à l'aval de Maes-
tricht, où ne se trouvait aucun canal latéral, si ce n’est dans
la mesure où le Zuid-Willemsvaart jouait le rôle d’un tel canal.

Le traité de 1861 fut rédigé sur la base suivante: les Pays-
Bas assumèrent l'obligation de laisser passer, par l’écluse de
Maestricht, une quantité d’eau déterminée dans le Zuid-Willems-
vaart. (Cette quantité était effectivement de 7 mètres cubes par
seconde en hiver — et de 52 mètres cubes par seconde en été.)
L'eau devait provenir du canal Liége-Maestricht et était donc
puisée à la Meuse à Liége. Toute eau venant du canal Liége-
Maestricht, en excédent des quantités ainsi fixées, devait être
restituée au fleuve. De l’eau ainsi déversée dans le Zuid-
Willemsvaart, les Pays-Bas devaient obtenir un et demi mètre
cube par seconde à évacuer par l’écluse de Weert (en terri-
toire néerlandais). Aucune disposition du traité de 1861 ne
touchait à la prise d’eau de Hocht. La Belgique restait libre
de tirer ce qu’elle pouvait de cette prise d’eau. Pendant les

12
13 A/B 70. — EAUX DE LA MEUSE

parties de l’année où il y a peu d’eau dans la Meuse, la
quantité d’eau que la Belgique pouvait puiser à Hocht n'était
pas en réalité très considérable, parce que le niveau du canal
était si peu au-dessous du niveau du fleuve que la quantité
susceptible d’être écoulée par là était nécessairement restreinte.

Ce traité semble avoir été rejeté entre autres motifs parce
que les autorités de la province néerlandaise du Limbourg
firent ressortir qu’il ne réglait pas les problèmes qui les inté-
ressaient, et notamment la vitesse excessive du courant dans
le Zuid-Willemsvaart.

C'est en partant d’une base beaucoup plus large que l’on
trouva la solution des difficultés entre les deux pays relatives
aux eaux de la Meuse. En faisant entrer en ligne de compte
la solution de diverses autres questions qui affectaient a cette
époque les relations entre les deux pays, on trouva le moyen
de donner 4 chacune des Parties de bonnes raisons pour consen-
tir à des concessions qu’elles ne se seraient pas considérées
comme autorisées à faire si elles n’avaient pas obtenu satis-
faction sur d’autres points. Le traité relatif a la Meuse devint
une partie d’un règlement général qui s’étendait a la suppres-
sion des péages de l’Escaut et aux relations commerciales entre
les deux pays.

Les trois traités entre lesquels se répartit l’arrangement de
1863 furent conclus le même jour; et l’échange des ratifica-
tions a eu lieu à la même date — le r4 juillet 1863 — et
a été constaté par un seul instrument, mais il n’y a pas entre
eux de lien juridique; chacun de ces trois traités est entiére-
ment indépendant des deux autres; en ce qui est de son appli-
cation et de son interprétation, le traité qui a trait aux eaux
de la Meuse se trouve donc parfaitement distinct. L’interdépen-
dance provient seulement du fait que les concessions consenties
par l’un ou l’autre des contractants dans un des traités n’au-
raient pas été faites sans les concessions consenties par l’autre
contractant dans les autres traités.

Quant au traité qui visait les eaux de la Meuse, le probléme
urgent qui se posait provenait, ainsi qu'il a été dit plus haut,
de la rapidité excessive du courant provoqué dans le Zuid-
Willemsvaart par les quantités d’eau que la Belgique tirait du
canal. Le Traité de 1863 surmonta cette difficulté grace à l'effet
combiné de trois groupes de dispositions: en relevant le niveau
du canal sur tout le parcours de Maestricht a Bocholt, de
façon à accroître la section transversale, et par conséquent de
manière à laisser écouler plus d’eau sans augmenter la vitesse
du courant; en concentrant dans une prise d’eau nouvelle les
prélèvements d’eau à la Meuse, cette nouvelle prise d’eau étant
située plus en amont en un point où elle pouvait alimenter le
canal, malgré le relèvement du niveau de ce dernier ; en déve-
loppant le programme des travaux à exécuter sur la Meuse

13
14 A/B 70. — EAUX DE LA MEUSE

mitoyenne de manière à pouvoir prélever plus d’eau à la Meuse,
sans porter préjudice à la navigabilité de la section mitoyenne
du fleuve, question qui, à l’époque, présentait de l'intérêt pour
les deux pays.

La nouvelle prise d’eau était située en territoire néerlandais.
Ce ne fut pas sans difficulté que le Gouvernement belge accepta
le plan d’après lequel il devait n’y avoir qu'une seule prise
d’eau et que celle-ci serait située en territoire étranger.

Durant un certain temps après sa conclusion, le Traité de
1863, sous réserve de quelques modifications techniques qui y
furent introduites en 1873, doit avoir répondu aux besoins des
deux Parties. Cependant, à la fin du siècle dernier, il devenait
évident qu'il fallait pouvoir compter sur des canaux meilleurs
et plus larges, afin de faire face au développement commercial
qui se produisait aux Pays-Bas et en Belgique, notamment à
la suite de l’extension prise par l'exploitation des mines de
charbon néerlandaises dans la province du Limbourg.

En 1906, sur l'initiative du: Gouvernement néerlandais, on

constitua une commission mixte qui fut chargée d’examiner les
travaux a faire, afin d’améliorer la navigation sur la Meuse. A
l'époque où le Gouvernement néerlandais suggéra la constitution
de cette commission, il semble que ce Gouvernement envisageait
des travaux qui ne pourraient étre exécutés sans le commun
accord des deux Gouvernements.
. Lorsque cette commission eut déposé son rapport, en 1912, le
Gouvernement néerlandais proposa que les deux Gouvernements
entreprissent ensemble la canalisation de la Meuse mitoyenne.
Les négoeiations sur ce point n’étaient pas encore terminées
lorsque la guerre de 1914-1918 éclata, la Belgique n’acceptant
d’ailleurs de participer 4 ces travaux que si on lui donnait
satisfaction à d’autres égards.

En 1921, un projet de construction d’un canal latéral sur la
rive droite de la Meuse, de Maestricht à Maasbracht, fut soumis
aux Chambres par le Gouvernement néerlandais. Il s'agissait de
travaux à exécuter entièrement en territoire néerlandais et aux
frais des Pays-Bas. Le programme comprenait ce qui est devenu
actuellement le barrage de Borgharen et le canal Juliana. Il -
provoqua, entre la Belgique et les Pays-Bas, une correspon-
dance diplomatique dans laquelle la Belgique fit valoir que ces
travaux nuiraient à la navigation sur la Meuse mitoyenne et
géneraient l’application du Traité de 1863. La Belgique soute-
nait donc que ce projet ne pourrait étre mis en application
sans son consentement.

Bien que les Parties n’aient pu, au cours des discussions
diplomatiques qui s’ensuivirent, aboutir à un accord sur les
questions soulevées par le Gouvernement belge, d’autres négo-
ciations déjà en cours conduisirent en 1925 à la signature d’un
nouveau traité, d’une large portée, qui aurait permis de construire

14
Ï5 A/B 70. — EAUX DE LA MEUSE

les voies d’eau désirées de part et d'autre. Ce traité, cependant,
fut rejeté par la Première Chambre néerlandaise.

Après le rejet du traité de 1925, les Pays-Bas procédèrent
à la construction et à l’achèvement du canal Juliana, voie d’eau
qui devait permettre aux bateaux des plus grandes dimensions
d'atteindre Maestricht et qui établirait de là une liaison avec
le canal Liége-Maestricht. Les Pays-Bas construisirent également
une nouvelle écluse, celle du Bosscheveld, située précisément à
Vaval de la prise d’eau qui avait été construite à Maestricht en
vertu du Traité de 1863 et donnant accès de la Meuse dans le
Zuid-Willemsvaart. Cette nouvelle écluse fut mise en exploita-
tion au mois de septembre 1931. Le barrage de Borgharen
avait été terminé en 1929, et le canal Juliana fut ouvert à la
navigation en 1934.

En présence des perspectives d'achèvement du canal Juliana,
le Gouvernement belge décida qu'il devait construire un canal
de Liége à, Anvers et soumit au Parlement belge un projet qui
prévoyait la construction de la voie d’eau, connue maintenant
sous le nom de canal Albert. La soumission de ce projet au
Parlement beige provoqua une demande de renseignements de
la part du Gouvernement néerlandais, au sujet de l'alimentation
de cette nouvelle voie d’eau de vastes proportions. Des discus-
sions s’engagérent par la voie diplomatique, mais sans aboutir
à aucun résultat, les Pays-Bas ne pouvant donner satisfaction
à la Belgique au sujet de l'établissement d’une nouvelle voie
navigable destinée à améliorer les communications entre Anvers
et le Rhin.

La construction du canal Albert fut commencée en 1930; elle
n'est pas encore terminée. ,

Le canal Albert est destiné à relier Liége à Anvers. Il sera
alimenté par de l’eau puisée à la Meuse immédiatement en
amont d’un barrage établi à Monsin. Pendant environ seize
kilomètres, il suit sensiblement le tracé de l’ancien canal Liége-
Maestricht, puis tourne vers le nord-ouest et s’engage dans une
coupure profonde entre les collines jusqu'à Briegden. A partir
de cette localité, un canal de jonction, qui est déjà en exploi-
tation, se dirige vers Neerhaeren, où, par une écluse (écluse de
Neerhaeren), la liaison est établie avec la section belge du Zuid-
Willemsvaart.

A partir de Briegden, le canal Albert sera continué, par une
section qui n’est pas encore achevée, jusqu’à un point situé
près de Hasselt. Là, juste au nord de l’écluse de Curange, il
rejoindra l’embranchement actuel de Hasselt du canal de la
Campine, qui sera transformé et considérablement élargi et
approfondi, et suivra le tracé de cet embranchement jusqu’à
Quaedmechelen. De là, le canal Albert continuera par Herenthals
sur Viersel, où il prendra la place du canal actuel de la Cam-
pine, également transformé, élargi et approfondi; par la nouvelle

15
16 A/B 70. — EAUX DE LA MEUSE

écluse de Wyneghem, il établira la liaison avec les bassins
d'Anvers. Une partie de l'extrémité ouest de cette section est
déjà en exploitation.

Le règlement des désaccords entre les deux pays ne pouvant
progresser davantage, les Pays-Bas introduisirent la présente
instance contre la Belgique devant la Cour, par une requête datée
du rer août 1936, et fondée sur le motif que certains des travaux
déjà exécutés ou destinés à être exécutés par la Belgique pour le
canal Albert constitueraient une infraction au Traité de 1863.
La Belgique souleva en temps voulu, par sa demande recon-
ventionnelle, la question de savoir si le canal Juliana et le
barrage de Borgharen étaient eux-mêmes compatibles avec le
Traité de 1863.

*
* *#

De l'historique rappelé ci-dessus du différend, il ressort qu’un
des obstacles auxquels s’était heurté le règlement des désaccords
entre les deux Etats a été le désir entretenu par la Belgique
d'obtenir que les Pays-Bas consentissent à la construction d’un
nouveau canal reliant Anvers au Rhin — question sur laquelle
on peut penser que le Gouvernement des Pays-Bas n’a pu
accéder au désir de la Belgique à cause de la concurrence
commerciale entre Anvers et Rotterdam. Cet aspect de la ques-
tion ne concerne en rien la Cour. La tâche de celle-ci se limite
à une décision à rendre sur les questions juridiques qui lui ont
été soumises au sujet du point de savoir si certains travaux
exécutés par le Gouvernement belge constituent ou non une
infraction au Traité de 1863 et si, pour ce qui est de la demande
reconventionnelle du Gouvernement belge, certains travaux
construits par le Gouvernement des Pays-Bas constituent ou -
non une infraction au Traité de 1863.

*

Au cours des débats, tant écrits qu’oraux, il a été fait allu-
sion incidemment à l'application des règles générales du droit
international fluvial La Cour constate que les questions liti-
gieuses, telles qu’elles lui sont posées par les Parties dans la
présente affaire, ne lui permettent pas de sortir du cadre du
Traité de 1863. Ces questions doivent donc être tranchées
seulement par Vinterprétation et l’application dudit traité.

. *

Avant de procéder à l’examen détaillé du différend soumis a
la Cour, il convient de faire un résumé succinct des dispositions
du Traité de 1863, qui doivent être appliquées pour statuer
dans la présente affaire.

16
17 A/B 70. — EAUX DE LA MEUSE ©

L'article premier prévoit la construction sous Maestricht, au
pied du glacis de la forteresse, d’une nouvelle prise d’eau qui
constituera la rigole d'alimentation pour tous les canaux situés
en aval de cette ville ainsi que pour les irrigations de la Cam-
pine et des Pays-Bas. L'article II dispose que l’écluse n° 19 à
Hocht sera supprimée et remplacée par une nouvelle écluse à
établir dans le Zuid-Willemsvaart en amont de la rigole stipu-
lée à l’article premier. La partie du canal comprise entre l’écluse
de Hocht et la nouvelle écluse sera élargie et approfondie de
manière à offrir la même capacité et le même tirant d’eau que
la partie du bief comprise entre Hocht et Bocholt. L'article II
prévoit que le niveau de flottaison de la partie du canal entre
Maestricht et Bocholt sera élevé, .de manière que l'écoulement
des quantités d’eau désignées dans les articles IV et V qui
suivent puisse avoir lieu sans que la vitesse moyenne du cou-
rant dépasse 25 à 27 centimètres par seconde. L'article IV fixe
la quantité d’eau à puiser à la Meuse à dix m° par seconde
lorsque la hauteur des eaux du fleuve se trouve au-dessus de
Vétiage ; lorsque les eaux sont à l’étiage ou au-dessous, cette
quantité est fixée à 74 m° d'octobre à juin et à 6 m° de juin à
octobre. La hauteur de l’étiage est définie en fonction de l'échelle
du pont de Maestricht et correspond à un minimum de tirant
d'eau entre Maestricht et Venlo de 70 centimètres. Une échelle
doit être fixée à l'embouchure de la nouvelle prise d’eau, et il
ne sera plus fait usage de la prise d’eau de Hocht. Selon
l’article V, il doit être attribué aux Pays-Bas une proportion
déterminée (2 ou 14 m*) de la quantité d’eau totale fixée à
l’article IV comme étant à prélever à la Meuse par la nouvelle
prise d’eau, cette quantité attribuée aux Pays-Bas devant être
déversée par l’écluse 17 à Loozen. Le deuxième alinéa de cet
article attribue d’autre part aux Pays-Bas le droit d'augmenter
le volume d’eau à puiser à la Meuse à Maestricht sans que
toutefois par là la vitesse du courant dans le canal puisse excé-
der les limites fixées à l’article III.

L'article IX prévoit l'élaboration et l'exécution d’un pro-
gramme de travaux répartis sur un certain nombre d’années et
à exécuter dans le lit de la Meuse entre Maestricht et Venlo,
la Belgique devant supporter deux tiers des frais et les Pays-
Bas un tiers.

Les autres articles du traité présentent une importance moins
grande au point de vue de la présente affaire.

#
*# #

Dans sa première conclusion, formulée sous le n° Ia, du
Mémoire néerlandais, l’agent du Gouvernement des Pays-Bas
demande à la Cour de:

17
18 A/B 70. — EAUX DE LA MEUSE

« Dire et juger que

a) la construction, par la Belgique, de travaux rendant pos-
sible l'alimentation d'un canal situé en aval de Maestricht par
de l’eau puisée à la Meuse ailleurs qu’en cette ville, est contraire
au Traité du 12 mai 1863 ».

L'objet de cette conclusion ressort plus clairement des expli-
cations fournies par le Mémoire, d’après lequel :

« Les infractions au régime conventionnel établi en 1863 dont se
plaint le Gouvernement des Pays-Bas, peuvent être classées en deux :
catégories :

A) Infractions au privilège néerlandais du contrôle sur les puise-
ments d’eau à la Meuse au moyen de la prise d’eau de Maestricht
par la construction d’ouvrages rendant possible l’alimentation de
canaux situés en aval de Maestricht par de l’eau puisée à la Meuse
ailleurs qu'en cette ville; B) Infractions au règlement conventionnel
de la répartition des eaux de la Meuse par l'alimentation de canaux
situés en aval de Maestricht avec de l’eau puisée à la Meuse en
exces des quantités fixées et attribuées à la Belgique par le Traité
de 1863. »

nN

La conclusion Ia vise les infractions à ce prétendu privilège
de contréle revendiqué par le Gouvernement des Pays-Bas.

La portée de cette demande des Pays-Bas n’a pas été exposée
avec une grande précision, ni au cours de la procédure écrite
ni au cours des débats oraux. La Cour a compris qu’il s’agit
de la revendication d’un privilége particulier allant au dela du
droit de surveillance que les Pays-Bas tirent nécessairement du
fait que la prise d’eau est située en territoire néerlandais. Il
n'est pas douteux que, dans la mesure où le droit de sur-
veillance résulte de la situation de la prise d’eau en territoire
néerlandais, les Pays-Bas, en tant que souverain territorial,
jouissent d’un droit de surveillance à un degré que ne peut
posséder la Belgique.

Ce que l'agent du Gouvernement néerlandais a revendiqué
au nom de son Gouvernement n’est pas simplement la possi-
bilité de contrôler ce qui se passe en territoire néerlandais,
mais celle de contrôler les quantités d’eau prélevées à la
Meuse pour alimenter le réseau de canaux mentionnés dans
le traité : le point important étant, pour les Pays-Bas, non pas
la possibilité de surveiller le simple fonctionnement de la rigole
de Maestricht, mais le pouvoir de veiller en tout temps à ce
que les quantités d’eau prélevées à la Meuse, afin d'alimenter
les canaux en aval de Maestricht, ne dépassent pas les quanti-
tés totales fixées par le traité. A cet effet, et pour assurer le
contrôle complet de toutes les quantités d’eau prélevées à
la. Meuse aux fins de l'alimentation de ces canaux, le droit
de surveillance résultant de la situation de la prise d’eau en.

x

territoire néerlandais aurait à être complété et serait complété
18
19 | A/B 70. — EAUX DE LA MEUSE

par une obligation de ne pas faire, imposée à la Belgique, obli-
gation qui lui interdirait de construire des travaux lui per-
mettant d'alimenter, autrement que par la rigole de Maestricht,
un ou plusieurs canaux situés à l’aval de cette ville. L'agent
du Gouvernement néerlandais trouve à l'article premier du
traité la justification de cette prétention dans la disposition
qui prévoit que la prise d’eau de Maestricht constituera « la »,
c'est-à-dire la seule rigole d'alimentation pour tous les canaux
situés à l'aval de cette ville. Il s’ensuivrait, selon sa thèse,
que le seul fait de construire en territoire belge une seconde
rigole d'alimentation serait en soi une infraction à cet article.
Peu importerait, par ailleurs, que cette rigole d'alimentation
fût effectivement employée ou laissée sans usage. Du moment
où une seconde rigole d’alimentation existerait, la rigole de
Maestricht cesserait d’être la seule, et, de ce fait, une infrac-
tion serait commise au Traité de 1863.

C'est pour appuyer cette manière de voir que l'agent du
Gouvernement néerlandais, au cours de son exposé, a tant
insisté sur le fait que le dispositif de l’écluse de Neerhaeren
sur la jonction Briegden-Neerhaeren comportait des aqueducs
latéraux destinés au remplissage et à la vidange du sas, mais
qui, par la simple suppression d’un enclenchement électrique,
pourraient être transformés en une rigole latérale permettant
de déverser de l’eau en grandes quantités du bief supérieur
dans le bief inférieur, indépendamment de toute utilisation de
l’écluse aux fins de la navigation. L'agent du Gouvernement
néerlandais n’a pas suggéré que les aqueducs latéraux aient
été utilisés à cette fin par le passé ni qu'ils le soient actuelle-
ment. C'est dans le fait que, grâce à ce simple moyen, les
aqueducs latéraux pourraient être transformés en rigole latérale
et, par là, rendre possible, à l’insu du Gouvernement néerlan-
dais, l’écoulement de l'eau dans le Zuid-Willemsvaart, que
l'agent des Pays-Bas a entrevu une infraction au droit de
contrôle qui aurait été conféré au Gouvernement des Pays-Bas.

La thèse néerlandaise conduit nécessairement à faire établir
que, par le Traité de 1863, les Parties auraient voulu se placer
dans une situation d’inégalité juridique en créant, en faveur
des Pays-Bas, un droit de contrôle que la Belgique, de son
côté, ne pourrait invoquer. En effet, en se référant à la demande
reconventionnelle du Gouvernement belge, l’agent du Gouver-
nement néerlandais a allégué, dans la Réplique, que la Belgique
n'avait aucun droit de contester la légitimité des travaux
construits par les Pays-Bas pour le motif que ces travaux
impliqueraient la simple possibilité d'alimenter un canal situé à
Vaval de Maestricht par de l’eau prélevée au fleuve ailleurs que
par la rigole conventionnelle. La Belgique, en effet, ne posséde-
rait aucun droit de contrôle analogue à celui que le traité a
conféré aux Pays-Bas.

T9
20 . A/B 70. — EAUX DE LA MEUSE

La Cour ne peut pas admettre le bien-fondé d’une thèse qui
changerait le caractère du Traité de 1863 et élargirait considé-
rablement le cadre tracé par les termes mêmes employés par
ses auteurs. Ce traité se présente, en effet, comme un accord
librement consenti par deux Etats qui cherchent à concilier
leurs intérêts matériels, en vue d'améliorer une situation de
fait, plutôt qu’à résoudre un conflit d'ordre juridique sur des
droits réciproquement contestés.

Pour admettre, comme le prétend l'agent du Gouvernement
néerlandais, que le traité ait créé une situation inégale entre
les Parties contractantes, il faudrait trouver dans le traité des
termes précis à cet effet; or, le texte de l'article premier
ne suffit pas à justifier pareille interprétation. Cet article est
général ; il ne fournit aucune preuve d’une différenciation quel-
conque entre les deux Parties. L'article premier est une dispo-
sition qui lie également les Pays-Bas et la Belgique. Si donc on
revendique au nom du Gouvernement néerlandais, en sus des
droits qui résultent nécessairement de la situation en territoire
néerlandais de la nouvelle prise d’eau, certains privilèges, dans
ce sens que le traité imposerait à la Belgique et non aux Pays-
Bas une obligation de ne pas faire relativement à Valimenta-
tion des canaux situés à l'aval de Maestricht par de l’eau
puisée à la Meuse ailleurs que par la rigole conventionnelle, la
thèse va au delà de ce qui trouve appui dans le texte du
traité.

La Cour constate qu'aucun des documents produits par le
Gouvernement néerlandais à l’appui de la thèse du contrôle ne
contredit la solution à laquelle la Cour s'est arrêtée, et qu’au
contraire certains d’entre eux la confirment.

Pour les motifs énoncés ci-dessus, la conclusion I a du Mémoire
néerlandais doit être rejetée.

*

Le Gouvernement des Pays-Bas, par sa demande telle qu’elle
est formulée dans la conclusion du Mémoire néerlandais sous le
n° 1b, prie la Cour de:

« Dire et juger que

b) Valimentation de la section belge du Zuid-Willemsvaart,
du canal de la Campine, de l’embranchement de ce canal vers
Hasselt et de celui vers le camp de Beverloo, ainsi que du canal
de Turnhout, par l’écluse de Neerhaeren avec de l’eau prise à
la Meuse ailleurs qu'à Maestricht, est contraire audit traité
[Traité du 12 mai 1863]. »

On remarquera que, dans cette conclusion, le Gouvernement
des Pays-Bas ne précise pas la ou les dispositions du traité

20
27 A/B 79. — EAUX DE LA MEUSE

auxquelles il serait contrevenu par l'alimentation que fournirait
l’écluse de Neerhaeren au Zuid-Willemsvaart, au canal de la
Campine, à son embranchement vers Hasselt et à celui vers le
camp de Beverloo ainsi qu’au canal de Turnhout, avec de l’eau
prise à la Meuse ailleurs qu’à Maestricht.

Le traité a, en effet, établi un certain régime qui résulte de
l'ensemble de ses stipulations. H forme un tout dont on ne
saurait dissocier les diverses dispositions pour les envisager
isolément.

A considérer ainsi le Traité de 1863, on constate que, parti-
culièrement par ses articles premier, III, IV et V, il a consacré,
sélon les termes du préambule, un régime conventionnel « des
prises d’eau à la Meuse pour l’alimentation des canaux de
navigation et d'irrigation», régime qui est constitué à la fois
par la construction en territoire néerlandais, à Maestricht, d’une
nouvelle prise d’eau à la Meuse destinéé à constituer la rigole
d'alimentation pour tous les canaux situés en aval de cette
ville, et par la fixation d’un certain volume d’eau à écouler
dans le Zuid-Willemsvaart pour y maintenir un niveau mini-
mum de flottaison et empêcher que la vitesse du courant puisse
dépasser un maximum de om. 25 à o m. 27 par seconde. Les
canaux que le traité a ainsi eus en vue en parlant de « tous les
canaux situés en aval de Maestricht », sont le Zuid-Willemsvaart
et les canaux issus de celui-ci et qui sont alimentés par lui.

Tout ouvrage portant atteinte à l’état de choses convention-
nellement établi, constitue une violation du traité, et cela doit
être appliqué aussi bien à un ouvrage en amont de Maestricht
qu'à un ouvrage en aval.

Il est clair que le fonctionnement de l’ancienne prise d’eau
en territoire belge à Hocht ou d’une prise d’eau autre que la
rigole conventionnelle n’aurait pas été compatible avec le régime
établi. Aussi a-t-il été stipulé (art. premier) que la prise d’eau
sous Maestricht sera « la », c’est-à-dire la seule prise d’eau, et
qu’il ne sera pas fait usage de la prise d’eau de Hocht (art. IV,
dernier al).

A cet égard, il y a lieu d’examiner le point de savoir si le
passage de l’eau par une écluse et non par la nouvelle prise
d’eau constitue une infraction à l’article premier.

Une écluse n’est pas, par elle-même, une rigole d’alimentation.
Une écluse est un ouvrage d’art destiné à retenir l’eau d’un
bief supérieur et à permettre aux bateaux de passer de ce bief
supérieur à un bief inférieur et inversement. Son fonctionne-
ment est intermittent, d'autant plus ou moins fréquent que
l’activité de la navigation est plus ou moins grande. Si la voie
d’eau est constituée par un canal, il est clair que, sous peine
de vider le canal plus ou moins vite selon sa longueur, l’écluse

21
22 A/B 70. — EAUX DE LA MEUSE

ne peut fonctionner que si le premier bief supérieur du caral
est lui-même alimenté par une prise d’eau assurant une alimen-
tation constante.

On ne peut guère nier que l’eau déversée par une écluse, ou
eau d’éclusage, passant ainsi de bief en bief, soit un moyen et
sans doute le moyen normal d’alimenter les différents biefs
successifs d’un canal.

On a fait valoir, au nom du Gouvernement belge, que l’inten-
tion du traité ne peut pas avoir été que l'existence et le fonc-
tionnement d’une écluse seraient considérés comme une infraction
au traité, et cela pour le motif suivant. Le traité lui-même
dispose à l’article II que l’écluse 19 à Hocht sera recons-
truite sur un nouvel emplacement. Cette écluse 19 est celle
qui établit la liaison entre le Zuid-Willemsvaart et le canal
Liége-Maestricht. Chaque fois que cette écluse est manœuvrée
— et il est clair que l'intention du traité était que la naviga-
tion continuât à emprunter cette route —, une certaine quantité
d'eau d’éclusage, prélevée en dernière analyse à la Meuse mais
non à la rigole conventionnelle, doit nécessairement passer dans
le Zuid-Willemsvaart ; en conséquence, l’eau d’éclusage — c’est-
a-dire l’eau qui passe par une écluse par suite du fonction-
nement normal de celle-ci — ne pourrait. être équivalente a
une « alimentation » du canal interdite par l’article premier.

En revanche, on a soutenu, au nom du Gouvernement néer-
landais, que l’argument qui précède ne tient pas suffisamment
compte des faibles dimensions de l’écluse 19 ni du fait que la
quantité totale moyenne d’eau d’éclusage déversée par l’écluse
durant une journée de fonctionnement normal de celle-ci est
inférieure à la marge d’erreur allouée pour la mesure des
dix m° par seconde fixés à l’article IV. C’est pour ce motif —
allègue-t-on — que le traité ne tient pas compte de l’eau déver-
sée par l’écluse 19 dans le Zuid-Willemsvaart. Mais appliquer
la même règle à l’écluse de Neerhaeren serait rompre l’équi-
libre institué par le traité. Les dimensions de l’écluse de Neer-
haeren sont tellement plus considérables que celles de l’écluse 19
que 3.900 m® d’eau passent dans le Zuid-Willemsvaart chaque
fois que l’écluse est manœuvrée, et la quantité moyenne pas-
sant au cours d’une journée équivaut à un m® par seconde, ce
qui constitue une adjonction très importante aux dix m° par
seconde fixés par l’article IV comme étant la quantité maxima
à faire passer par la nouvelle prise d’eau. On prétend donc, au
nom du Gouvernement néerlandais, que, dans l'interprétation
du traité, on ne devrait pas tenir compte de l’écluse 19, mais
que, pour ce qui est de l’écluse de Neerhaeren, l'écoulement de
l’eau d’éclusage devrait être considéré comme une infraction à
l'article premier.

22
23 A/B 70. — EAUX DE LA MEUSE

La Cour estime que ni la thèse belge ni la thèse néerlandaise
ne sauraient être intégralement acceptées. Si l’on se souvient
que les dispositions du Traité de 1863 furent adoptées afin de
surmonter certaines difficultés concrètes, liées à l’alimentation
des canaux à l’aval de Maastricht, il est impossible d'isoler l’ar-
ticle premier et de l’interpréter sans référence à ces difficultés.
Cet article doit en fait être interprété conjointement avec les
autres, avec lesquels il forme un tout. Adopter la thèse belge,
selon laquelle aucune écluse, lorsqu'elle sert à la navigation, ni
aucune quantité d’eau passant à travers cette écluse quand elle
est ainsi utilisée, ne peut constituer une infraction à l’article
premier, rendrait possible la construction de travaux et l’écoule-
ment d’eau en quantités telles que les intentions du traité se
trouveraient entièrement frustrées. D'autre part, adopter la
thèse néerlandaise et estimer que toute eau passant dans
le Zuid-Willemsvaart par l’écluse de Neerhaeren et non par la
rigole conventionnelle doit impliquer une infraction à l’article
premier — et cela sans égard aux conséquences que pourrait .
exercer l'écoulement de l’eau sur la vitesse du courant dans le
Zuid-Willemsvaart ou sur la navigabilité de la Meuse mitoyenne
— équivaudrait à laisser de côté les fins pour lesquelles le
traité a été conclu. :

Si une distinction peut être faite entre une écluse de petites
dimensions, telle que l’écluse 19, et une grande écluse, cette
distinction doit résulter non pas de la simple différence entre
les dimensions respectives des deux écluses, mais de la différence
entre les effets produits par chacune d’elles. La Cour serait
disposée à considérer que usage de l’écluse de Neerhaeren est
incompatible avec le traité, malgré l’existence et le fonctionne-
ment de l’écluse 19, s’il était démontré que usage de l’écluse
de Neerhaeren contrevient à l'objet du traité, — c’est-à-dire
s’il était démontré que l’écluse de Neerhaeren produit un excès
de courant dans le Zuid-Willemsvaart ou un manque d’eau
dans la Meuse.

La Cour ne trouve, dans les documents qui lui ont été soumis,
aucune raison qui lui permette de penser que l’eau passant par
l’écluse de Neerhaeren aurait créé dans le Zuid-Willemsvaart un
courant excessif ou aurait épuisé le débit de la Meuse au point
de nuire à la navigation sur ce fleuve.

Dans les remarques qui précèdent, aucune question ne se
présente concernant l'usage des aqueducs latéraux de l'écluse
de Neerhaeren en vue d'alimenter le bief en aval de l’écluse.
La Cour n’envisage que l’usage normal de cette écluse pour la
navigation. I] n’y a pas de doute que l’emploi de ces aqueducs
aux fins d'alimentation du bief en aval les transformerait en
rigole d'alimentation et serait, de ce chef, contraire au traité.

23
24 A/B 70. — EAUX DE LA MEUSE

Une autre circonstance dont il y a lieu de tenir compte
à propos de cette conclusion I 6 est la construction, par le
Gouvernement néerlandais, de lécluse du Bosscheveld. Cette
écluse fut achevée et mise en service antérieurement à la
construction de l’écluse de Neerhaeren. Ses dimensions sont
même plus grandes que celles de l’écluse de Neerhaeren. Elle
est située à une faible distance en aval de la prise d’eau conven-
tionnelle de 1863 et conduit directement de la Meuse dans le
Zuid-Willemsvaart,

. En ce qui concerne l’écluse du Bosscheveld comme en ce qui
concerne celle de Neerhaeren, aucune preuve n’a été produite,
et la Cour ne trouve dans les documents qui ont été produits
aucune raison de penser que l'usage de l’écluse du Bosscheveld
ait entraîné soit dans le Zuid-Willemsvaart soit dans la Meuse
des effets qui soient incompatibles avec l’objet du Traité de 1863.

Au cours des débats devant la Cour, la construction de cette
écluse a été défendue par l’agent du Gouvernement des Pays-
Bas pour le motif que le traité (art. V, al. 2) réserve aux’
Pays-Bas la faculté d'augmenter le volume d’eau « à puiser
à la Meuse à Maastricht ». Les Pays-Bas considèrent que, par
ces mots, ils seraient autorisés à puiser de l’eau à la Meuse
ailleurs que par la rigole conventionnelle et que, par conséquent,
le déversement de l’eau dans le Zuid-Willemsvaart par l’écluse
du Bosscheveld ne contrevient pas au traité. Cette manière de
voir ne peut être acceptée, car cette même expression « à puiser
à la Meuse » se retrouve dans le premier alinéa du même
article V, comme d’ailleurs dans l’article IV, et n’y peut être
entendue avec un autre sens que: le puisement d’eau par la
rigole prévue à l’article premier, exclusif de tout autre puise-
ment d’eau. ,

Une autre raison de ne pas accepter l’argument néerlandais
selon lequel l’article V, alinéa 2, justifierait le prélèvement à la
Meuse de l’eau qui passe dans le Zuid-Willemsvaart par l’écluse
du Bosscheveld est que le droit ainsi conféré aux Pays-Bas
était de puiser de l’eau en supplément pour leur propre usage,
l’eau supplémentaire devant être déversée par l’écluse de Loozen.
Le Gouvernement des Pays-Bas n’a jamais prétendu que l’eau
s'écoulant dans l’écluse du Bosscheveld seulement au passage
des bateaux dût constituer cette eau supplémentaire destinée
à accroître la part qui lui est attribuée par l’article V du traité,
et qu’elle dit en conséquence lui être déversée à Loozen. En
réalité, cette eau devient une partie de l’ensemble de l’eau dans
le réseau du Zuid-Willemsvaart ; elle sert à l'avantage commun
de la navigation des deux pays et augmente la part de la
Belgique pour les irrigations et l'alimentation des canaux belges.

24
25 A/B 70. — EAUX DE LA MEUSE

La Cour ne peut s'empêcher de rapprocher le cas de l’écluse
belge de celui de l’écluse néerlandaise du Bosscheveld.. Aucune
des deux, en effet, ne constitue une rigole d’alimentation, mais
toutes les deux déversent leur eau d’éclusage dans le canal et
contribuent ainsi à son alimentation autrement que par la
rigole conventionnelle, sans provoquer, d’ailleurs, un courant
excessif dans le Zuid-Willemsvaart. Dans ces conditions, la
Cour estime difficile d'admettre que les Pays-Bas soient fondés
à critiquer aujourd’hui la construction et le fonctionnement
d’une écluse dont eux-mêmes avaient antérieurement donné
l'exemple.

Par conséquent, et comme il a été expliqué ci-dessus, en
l'absence de preuve quant à l'effet que l’usage de l’écluse de
Neerhaeren produit sur la vitesse du courant dans le Zuid-
Willemsvaart ou sur l’état de la Meuse elle-même, la Cour ne
considère pas que l'usage normal de cette écluse soit incom-
patible avec le traité. La Cour estime également qu’il n’y a
pas lieu de traiter cette écluse plus défavorablement que
l’écluse néerlandaise du Bosscheveld. Elle ne saurait donc
accorder au Gouvernement des Pays-Bas le bénéfice de la
conclusion néerlandaise sur la question dont il s’agit.

La conclusion I 6 ne saurait donc être retenue.

*

La troisième demande du Gouvernement des Pays-Bas, for-
mulée dans la conclusion I c du Mémoire néerlandais, prie la”
Cour de

« Dire et juger que:

c) Valimentation projetée par la Belgique d’une section du
canal de Hasselt par de l’eau puisée à la Meuse ailleurs qu'à
Maestricht, sera contraire audit traité. »

Cette demande du Gouvernement des Pays-Bas se rattache
essentiellement à la construction et à la mise en service du
canal Albert de Liége à Anvers, encore que celui-ci ne soit
pas nommément désigné. Le tracé du canal Albert, canal à
grande section, d’une longueur totale de 125 kilomètres,
emprunte en effet, sur une certaine distance en direction
d'Anvers, entre l’écluse dite de Curange et l’écluse dite de
Quaedmechelen, le tracé de l’ancien canal, dit canal de Hasselt,
issu du canal de la Campine.

Les Pays-Bas ne prétendent pas que la prise d’eau à Liége-
Monsin, alimentant le canal Albert, soit en elle-même contraire
au traité, ni que le traité soit applicable à l’ensemble du canal
Albert.

25
26 A/B 70. — EAUX DE LA MEUSE

L’argumentation du Gouvernement des Pays-Bas consiste
à considérer qu’une fois le canal Albert mis en service, l’ancien
canal de Hasselt, dans sa partie dorénavant incluse dans le
canal Albert, se trouverait alimenté, comme l’est celui-ci, par
de l’eau puisée à la Meuse à Liége-Monsin, c’est-à-dire ailleurs
que par la rigole conventionnelle. L'état de choses résultant
de la mise en service de la section envisagée du canal Albert
serait contraire au traité.

La Cour n’a relevé ni dans l'argumentation néerlandaise ni
dans le texte du Traité de 1863, rien qui tende à interdire soit
aux Pays-Bas soit à la Belgique de faire tel usage qui leur’
convient des canaux soumis au traité, lorsqu'il s’agit de canaux
qui, situés sur le territoire des Pays-Bas ou de la Belgique
respectivement, n’en sortent pas. À leur égard, chacun des
deux États a la liberté, agissant sur son propre territoire, de
les modifier, de les agrandir, de les transformer, de les combler
et même d’en augmenter le volume d’eau par des apports nou-
veaux, du moment qu’il n’est pas porté atteinte au puisement
d’eau à la rigole conventionnelle et au volume d’eau que celle-ci
doit débiter pour assurer au Zuid-Willemsvaart à la fois son
niveau de flottaison et la vitesse moyenne de son courant.

La question de savoir si, en fait, il est exact qu'entre Has-
selt et Quaedmechelen l’ancien canal est alimenté seulement
par l’eau provenant de la rivière Démer, comme le soutient la
Belgique, ou aussi par l’eau provenant du canal de la Campine
qui provient elle-même du Zuid-Willemsvaart, ainsi que le sou-
tiennent les Pays-Bas, est, en réalité, sans pertinence.

Quelle que soit la provenance de l’eau qui alimente l'ancien
canal de Hasselt, la Belgique n’a pas l'interdiction de faire de
ce canal tel usage qui lui convient, de le transformer et prati-
quement d'en supprimer une partie en la faisant plus ou
moins disparaître dans le nouveau canal Albert ayant sa propre
alimentation.

La thèse soutenue par le Gouvernement des Pays-Bas se
trouve d’ailleurs écartée par le singulier résultat pratique auquel
elle aboutirait. Car elle reviendrait à reprocher à la Belgique
d’avoir établi le tracé du nouveau canal sur l’emplacement de
l’ancien. Il lui eût suffi de l'établir à côté, ne fût-ce qu’à
quelques mètres, et d'abandonner cette section de l’ancien canal ;
elle n’eût pas, alors, d’après la thèse des Pays-Bas, contrevenu
au traité. Une semblable conséquence ne saurait avoir été dans
l'intention des Parties contractantes ou résulter d’une juste
interprétation du texte du traité. .

La conclusion I c doit donc être écartée.

26
27 A/B 70. — EAUX DE LA MEUSE

%

La quatrième demande du Gouvernement des Pays-Bas, for-
mulée dans la conclusion I 4 du Mémoire néerlandais, prie la
Cour de

« Dire et juger que:

d) Valimentation projetée par la Belgique de la section du
canal reliant le Zuid-Willemsvaart et l’Escaut entre Herenthals
(Viersel) et Anvers, par de l’eau prise 4 la Meuse ailleurs qu’a
Maestricht, sera contraire audit traité. »

La demande que comporte cette conclusion est analogue a
la demande précédente concernant le canal de Hasselt.

Depuis Viersel jusqu'à Anvers, le tracé du canal Albert se
confond avec la dernière partie de l’ancien canal de la Campine,
issu du Zuid-Willemsvaart et compris de ce chef dans le réseau
des canaux situés en aval de Maestricht alimenté par la rigole
conventionnelle.

Les motifs pour lesquels le Gouvernement belge est, à cet
égard, critiqué par le Mémoire néerlandais sont les mêmes qu’en
ce qui concerne la section du canal Albert entre Hasselt et
Quaedmechelen, qui se confond avec une partie de l’ancien canal
de Hasselt.

Les raisons par lesquelles la Cour a été conduite à écarter la
manière de voir du Gouvernement des Pays-Bas dans ce dernier
cas s'appliquent également dans le cas présent.

Il est vrai qu’il n’est pas contesté ici que cette section de
l’ancien canal de la Campine à laquelle aboutit à Wyneghem
près d'Anvers le canal de Turnhout, soit alimentée par l’eau
provenant originairement du Zuid-Willemsvaart. Mais, comme
on l’a dit, la provenance de l’eau alimentant les canaux compris
dans le réseau visé par le traité est sans portée sur la liberté
de la Belgique, comme d’ailleurs des Pays-Bas, de faire desdits
canaux exclusivement situés sur leur territoire l’usage qu’il leur
plaît de faire, du moment qu’il n’en résulte pas une atteinte
au régime du puisement d’eau à la rigole conventionnelle et du
volume d’eau à débiter par cette rigole à Veffet d'assurer toujours
au Zuid-Willemsvaart son niveau de flottaison et son courant
moyen.

La Cour estime donc que la critique du Mémoire néerlandais
n’est pas plus justifiée en ce qui concerne le canal d’Herenthals
(Viersel) qu’en ce qui concerne le canal de Hasselt. La conclu-
sion du Mémoire néerlandais doit donc être écartée.

27
28 A/B 70. — EAUX DE LA MEUSE

*

Dans une deuxième partie des conclusions terminant le Mémoire
néerlandais, le Gouvernement des Pays-Bas demande à la Cour de :

« Condamner la Belgique

a) à faire cesser tous travaux visés sous I a) et à remettre
en état conforme au Traité de 1863 tout ce qui a été construit
en violation dudit traité ;

b) à faire cesser les alimentations jugées contraires audit

x

traité et à n’en point effectuer de nouvelles. »

La Cour ayant été amenée à estimer que les différentes cri-
tiques élevées par le Gouvernement des Pays-Bas à l'encontre du
Gouvernement de la Belgique dans les conclusions néerlandaises
ci-dessus examinées, ne sont pas justifiées, ne peut que rejeter,
sans avoir à les apprécier, les sanctions que le Gouvernement
des Pays-Bas lui demande de prononcer contre le Gouverne-
ment de la Belgique.

*

Les quatre conclusions des Pays-Bas, en tant que Partie
demanderesse dans la demande principale, ayant été rejetées,
la Cour estime qu’il n’y a pas lieu pour elle de se prononcer
sur les quatre conclusions subsidiaires présentées par le Gouver-
nement belge dans sa Duplique. Ces conclusions n’ont été
présentées qu’« au cas oll sur certains points la Cour ne pour-
rait admettre les conclusions de la Partie défenderesse ». Après
le rejet des conclusions néerlandaises, la Cour estime que ces
conclusions subsidiaires sont devenues sans objet. Cette maniére
de voir est confirmée par les remarques faites par l’agent belge
pendant la séance du 12 mai 1937.

Le Gouvernement belge, se portant reconventionnellement
demandeur par son Contre-Mémoire, a, de son côté, allégué:
1° que le Gouvernement des Pays- Bas aurait commis une
violation du Traité de 1863 en établissant sur le cours de
la Meuse en aval de Maestricht le barrage de Borgharen ; 2°
que le canal Juliana construit par les Pays-Bas latéralement
à la Meuse en aval de Maestricht, de Limmel à Maasbracht,
serait soumis, quant à l'alimentation, audit traité.

Cette demande, étant en connexité directe avec la demande
principale, a pu être présentée par voie de Contre-Mémoire.

28
29 A/B 70. — EAUX DE LA MEUSE

*

Par sa première conclusion concernant le barrage de Borg-
haren, le Gouvernement belge prie la Cour de

« Juger et dire pour droit:

1° Que le barrage de Borgharen a été établi en violation des
prescriptions du méme traité dont le Gouvernement des Pays-
Bas reproche au Gouvernement belge de n’avoir pas respecté
certaines dispositions ; qu’en effet, l’état des lieux à Maestricht,
tel que l’avait prévu le Traité de 1863, a été modifié par décision
unilatérale du Gouvernement néerlandais ; que cette modification
a rendu impossible l’application régulière du traité, le niveau
de la Meuse ayant été relevé par le barrage de Borgharen et
lPéchelle-repère qui avait été placée en exécution du traité pour
permettre de régler les prises d’eau suivant le niveau du fleuve
ayant été noyée ».

La conclusion ainsi présentée par le Gouvernement belge
contient à la fois la demande elle-même et les motifs qui, selon
lui, la justifieraient.

Tout d’abord, d'après le Gouvernement belge, l’état des lieux
à Maestricht aurait été, contrairement au traité, modifié par le
. Gouvernement néerlandais sans un accord préalable avec la
Belgique.

L'article IV, alinéa 2, du traité porte:

« La hauteur de l’étiage variant actuellement entre les cotes
de om. 30 à om. 40 au-dessus du zéro de l’échelle du pont de
Maastricht, correspond à un minimum de tirant d’eau entre
Maastricht et Venlo de soixante-dix (70) centimètres. »

Il est clair que l’établissement du barrage de Borgharen a eu
pour effet et ne pouvait guére ne pas avoir pour effet de rele-
ver le niveau de la Meuse en amont du barrage et, par la
même, quel que soit l’étiage du fleuve tel qu'il avait été constaté
en fait en 1863, le volume d’eau débité par la rigole d’après le
niveau de flottaison dans la Meuse est toujours le maximum.

Le Gouvernement belge ne soutient pas que, par le relève-.
ment du niveau de la Meuse résultant du barrage de Borg-
haren, un volume d’eau supérieur au maximum fixé s’écoule
par la rigole. Il soutient que cet état de choses a été modifié
sans son consentement.

Mais on ne trouve dans le traité aucune disposition qui inter-
dise aux Pays-Bas de modifier sans l’agrément de la Belgique
la hauteur d’eau dans la Meuse à Maestricht, du moment qu'il
n’en résulte aucune atteinte ni au puisement d’eau par la rigole
ni au volume d’eau qu’elle doit ou peut débiter ni au courant

29
30 A/B 70. — EAUX DE LA MEUSE

du Zuid-Willemsvaart. C’est sous cette réserve, et non pas avec
une complète et arbitraire liberté, que, dans le cadre du Traité
de 1863, les Pays-Bas peuvent disposer des eaux de la Meuse à
Maestricht.

Le Gouvernement belge allègue que l'élévation du niveau
de la Meuse à Maestricht a noyé léchelle-repère placée, en
exécution de l’article IV, alinéa 3, à Ventrée de la rigole pour
permettre de vérifier, d’après la hauteur de l’étiage, le volume
d’eau à faire écouler par la rigole. Mais la submersion du repère
porté sur cette échelle ne serait critiquable que si, en ne permet-
tant plus de vérifier le volume d’eau débité par la rigole, ce
volume dépassait en fait le maximum fixé par le traité. Or, il
n'apparaît pas qu’il en soit ainsi, et le Gouvernement belge ne
le prétend pas.

Enfin, le Gouvernement belge, au cours de son argumentation,
sinon dans ses conclusions, allègue que, par le barrage de Borg-
haren, le Gouvernement des Pays-Bas aurait porté atteinte à
la navigabilité de la Meuse en aval de Maestricht dans sa partie
mitoyenne entre les deux États.

Les Pays-Bas opposent à cette argumentation une thèse selon
laquelle la Belgique se serait, par l'effet de l’article V, alinéa 2,
et de l’article XI du Traité de 1863, désintéressée de la
navigation de la Meuse mitoyenne, et que les intérêts de cette
navigation y auraient été laissés au libre arbitre des Pays-Bas.
Au contraire, l’article IX du traité fournit la preuve que la
Belgique ne s’est nullement désintéressée de la navigation de la
Meuse mitoyenne. Cet article prévoit, en effet, expressément
l'exécution de travaux d'amélioration de la navigabilité de la
Meuse entre Maestricht et. Venlo et la participation financière
de la Belgique à l'exécution de ces travaux.

En revanche, en prétendant qu’il était porté atteinte à la
navigabilité de la Meuse mitoyenne, le Gouvernement belge
devait apporter, à l'appui de sa prétention, la preuve et de
l’activité de la navigation et du préjudice que le barrage lui
ferait subir. La Belgique n’a pas apporté cette preuve. Il lui
eût, sans doute, été assez difficile de le faire; car, en fait, du
point de vue de la navigabilité, la Meuse mitoyenne n'offre plus
guère d’intérêt que pour les petits transports locaux, et ceux-ci
se suffisent d’une hauteur d’eau restreinte. La batellerie, quel
qu’en soit le pavillon, dispose aujourd’hui de la voie d’eau que
lui offre le canal Juliana et qui est beaucoup mieux adaptée à
ses besoins. |

La conclusion du Gouvernement belge sur cette question doit
donc être écartée.

30
31 A/B 70. — EAUX DE LA MEUSE

*

La deuxiéme conclusion de la demande reconventionnelle du
Gouvernement belge concerne le canal Juliana et demande a
la Cour de

« Juger et dire pour droit:

2° Que le canal Juliana, étant un canal à l'aval de Maestricht,
au sens de l’article premier du traité, est soumis, quant à son
alimentation, aux mêmes prescriptions que les canaux de la rive
gauche de la Meuse à l’aval de Maestricht ».

Le canal Juliana, canal latéral à la Meuse, a son entrée sur
le fleuve, en territoire néerlandais, un peu en aval de Maestricht,
et son débouché également en territoire néerlandais 4 Maas-
bracht, un peu en aval du point où la frontière belge quitte la
Meuse et où le fleuve cesse ainsi d’être mitoyen. Il n’est donc
pas douteux que, du point de vue géographique, le canal
Juliana soit situé en aval de Maestricht. Mais il n’en résulte
pas qu’il soit, comme le soutient le Gouvernement belge, « un
canal en aval de Maestricht, au sens de l’article premier du
traité ».

La stipulation de l’article premier que la nouvelle prise d’eau
à Maestricht constituera « la rigole d'alimentation » pour tous
« les canaux situés en aval de cette ville », et la conséquence
qu’en tire l’article IV, dernier alinéa, qu’« il ne sera pas fait
usage de la prise d’eau à Hocht », impliquent par elles-mêmes,
s’il était nécessaire, que la rigole est située sur la rive gauche
de la Meuse et que, par suite, les canaux à alimenter par elle
sont également sur la rive gauche du fleuve. D'ailleurs, les
canaux dont l'alimentation en eau avait donné lieu à des diffi-
cultés et qui sont envisagés par le traité, sont, avec le Zuid-
Willemsvaart même, les canaux issus de celui-ci et participant
ainsi de son alimentation. Il est évident qu’une prise d’eau
établie sur la rive gauche du fleuve ne peut être considérée
comme devant servir à alimenter des canaux situés sur la rive
droite. Ceux-ci ne peuvent donc qu'être étrangers au régime
d'alimentation stipulé par le traité.

Le canal Juliana, établi en aval de Maestricht mais sur la
rive droite, ne peut donc pas être considéré et traité comme «un
canal en aval de Maestricht, au sens de Particle premier du
traité », selon les termes de la conclusion belge.

La situation de la prise d’eau conventionnelle sur la rive
gauche de la Meuse rendant impossible, en fait, de considérer
le canal Juliana, situé sur la rive droite, comme soumis quant
à son alimentation aux mêmes prescriptions que les canaux
situés sur la rive gauche, la conclusion du Contre-Mémoire belge
ne peut qu'être écartée.

31
32 A/B 70. — EAUX DE LA MEUSE

Conformément 4 la conclusion du Gouvernement des Pays-
Bas, le canal Juliana n’est donc pas soumis quant à son alimen-
tation aux mémes prescriptions que le Zuid-Willemsvaart et les
autres canaux situés sur la rive gauche de la Meuse à l’aval de
Maestricht. Mais on ne saurait en déduire une autorisation
qui serait donnée par le traité au Gouvernement des Pays-Bas
de disposer en toute liberté des eaux de la Meuse à Maestricht
pour alimenter le canal Juliana. Cette thèse, déduite de l’idée
d'un prétendu désintéressement de la Belgique relativement à
la navigation sur la Meuse mitoyenne, est contraire à l’économie
du traité, ainsi qu'il a été exposé plus haut.

La question de savoir comment est, en réalité, effectuée
aujourd'hui l'alimentation du canal Juliana n'aurait à être
envisagée que s’il était prétendu que cette alimentation porte
atteinte au régime établi par le traité pour les canaux situés
sur la rive gauche. Or, la Belgique ne le prétend pas et, d'autre
part, la navigabilité de la Meuse mitoyenne ne saurait être
envisagée ici autrement qu'elle la été ci-dessus à propos du
barrage de Borgharen.

*

Le Gouvernement belge ajoute à ses deux conclusions ci-
dessus une troisième et dernière conclusion demandant à la
Cour de:

« 3° Réserver les droits qui découlent pour la Belgique des
violations commises »

Aucune violation du Traité de 1863 n’ayant été relevée par
la Cour à la charge du Gouvernement des Pays-Bas, il ne sau-
rait y avoir lieu d’accorder à la Belgique le bénéfice de la
réserve qu'elle sollicite.

PAR CES MOTIFS,
En ce qui concerne la demande principale :
La Cour, par dix voix contre trois,

Rejette les diverses conclusions du Mémoire produit par le
Gouvernement des Pays-Bas à la suite de sa requête en date
du re août 1936.

En ce qui concerne la demande reconventionnelle jointe au
Contre-Mémoire belge en date du 28 janvier 1937:

La Cour, par dix voix contre trois,

En rejette les conclusions.
32
33 A/B 70. — EAUX DE LA MEUSE

Le présent arrêt a été rédigé en français, conformément aux
dispositions de l’article 39, premier alinéa, du Statut de la Cour,
les Parties s'étant déclarées d’accord pour que toute la procé-
dure ait lieu en français.

Fait au Palais de la Paix, 4 La Haye, le vingt-huit juin mil
neuf cent trente-sept, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement du Royaume des Pays-
Bas et au Gouvernement du Royaume de Belgique.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) J. Lopez OLIvAN.

M. ANZILOTTI, déclarant ne pouvoir se rallier à l’arrêt rendu
par la Cour et se prévalant du droit que lui confère l’article 57
du Statut, joint à l'arrêt l'exposé suivant de son opinion
individuelle.

M. ALTAmrRA et le jonkheer VAN EYSINGA, déclarant ne pouvoir
se rallier à toutes les conclusions auxquelles arrive la Cour dans
son arrêt, joignent à l’arrêt les exposés suivants de leurs opinions
individuelles.

Sir CEciL Hurst, Vice-Président de la Cour, déclarant ne
pouvoir se rallier aux conclusions auxquelles arrive la Cour dans
son arrêt sur la demande reconventionnelle du Gouvernement
belge, joint à l'arrêt l'exposé suivant de son opinion individuelle.

M. Hupson, tout en se ralliant à l'arrêt, y joint des obser-
vations. .

M. DE VisscHER déclare ne pouvoir se rallier aux conclusions
auxquelles arrive la Cour dans son arrêt sur la demande recon-
ventionnelle du Gouvernement belge.

_ (Paraphé) J. G. G.
(Paraphé) J. L. O.

33
